Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Fourth Amended and Restated Credit Agreement (this
“First Amendment”) is entered into as of the 15th day of April, 2011 (the
“Effective Date”), by and among GEOMET, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”), and the Banks party hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks, and the other agents party thereto are parties to that certain
Fourth Amended and Restated Credit Agreement dated as of June 3, 2010 (as
amended by that certain letter agreement dated July 15, 2010, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement); and

WHEREAS, pursuant to the Credit Agreement, Banks have made a revolving credit
loan to Borrower and provided certain other credit accommodations to Borrower;
and

WHEREAS, Borrower has requested that the Banks (a) amend the financial covenants
set forth in Article X of the Credit Agreement, including, without limitation,
amendment of the Interest Coverage Ratio and the definitions applicable to the
calculation of the current ratio, and deletion of the Interest/Cap Ex Coverage
Ratio, and (b) reaffirm the Borrowing Base; and

WHEREAS, the Administrative Agent and the Banks are willing to amend the Credit
Agreement as set forth herein on the terms and conditions set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and the Banks party hereto hereby agree as follows:

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this First Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 3, the Credit
Agreement shall be amended effective as of the Effective Date in the manner
provided in this Section 1.

1.1 Deleted Definitions. Section 1.1 of the Credit Agreement is hereby amended
to delete therefrom the definitions of “Capital Expenditure” and “Interest/Cap
Ex Coverage Ratio”.

1.2 Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“First Amendment” means that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated as of April 15, 2011 among Borrower,
Administrative Agent and the Banks party thereto.



--------------------------------------------------------------------------------

1.3 Amendments to Definitions. The definitions of “Consolidated Current Assets”,
“Consolidated Current Liabilities”, and “Loan Papers” contained in Section 1.1
of the Credit Agreement are hereby amended and restated in their entirety as
follows:

“Consolidated Current Assets” means, in the case of Borrower at any time, the
sum of (a) the current assets of Borrower and its Consolidated Domestic
Subsidiaries at such time determined in accordance with GAAP, plus (b) the
Availability at such time. For purposes of this definition, any unrealized gains
(net of related deferred taxes recorded on the balance sheet as a current
liability) on any Hedge Transaction for any period of determination shall be
excluded from the determination of current assets of Borrower and its
Consolidated Domestic Subsidiaries.

“Consolidated Current Liabilities” means, in the case of Borrower at any time,
the current liabilities of Borrower and its Consolidated Domestic Subsidiaries
at such time determined in accordance with GAAP, excluding (a) any current
liabilities to pay principal on the Notes and (b) current liabilities of up to
$1,500,000 in the aggregate to pay accrued and unpaid Distributions in respect
of Convertible Preferred Equity. For purposes of this definition, any unrealized
losses (net of related deferred taxes recorded on the balance sheet as a current
asset) on any Hedge Transaction for any period of determination shall also be
excluded from the determination of current liabilities of Borrower and its
Consolidated Domestic Subsidiaries.

“Loan Papers” means this Agreement, the First Amendment, the Notes, each
Facility Guaranty now or hereafter executed, the Mortgages, each Borrower Pledge
Agreement now or hereafter executed, each Subsidiary Pledge Agreement now or
hereafter executed, the Certificate of Effectiveness, the Letters of Credit and
all other certificates, documents or instruments delivered in connection with
this Agreement, as the foregoing may be amended from time to time.

1.4 Deletion of Interest/Cap Ex Coverage Ratio Provision. Clause (b) of Article
X of the Credit Agreement is hereby amended and restated in its entirety to read
“[Intentionally Deleted.]”.

1.5 Amendment of Interest Coverage Ratio Provision. Clause (c) of Article X of
the Credit Agreement is hereby amended and restated in its entirety as follows:

(c) As of the end of any Fiscal Quarter Borrower will not permit its Interest
Coverage Ratio to be less than 2.75 to 1.

 

2



--------------------------------------------------------------------------------

Section 2. Reaffirmation of Borrowing Base. In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 3,
the Borrowing Base is hereby reaffirmed to be $90,000,000 effective as of the
Effective Date and shall remain at $90,000,000 until the next Determination
Date. For the purposes of Section 4.2 of the Credit Agreement, the
redetermination set forth in this Section 2 will constitute the Periodic
Determination for the June 30, 2011 Scheduled Determination Date and shall not
be construed or deed to be a Special Determination for purposes of Section 4.3
of the Credit Agreement.

Section 3. Conditions Precedent to Amendment. This Amendment shall be effective
as of the Effective Date when the following conditions precedent have been
satisfied:

3.1 Amendment/Consent. Administrative Agent shall have received counterparts of
this Amendment executed on behalf of Borrower, Administrative Agent and the
Required Banks, and of the consent attached to this Amendment executed by GeoMet
Operating, GeoMet Gathering, and any other Domestic Subsidiary party to a
Facility Guaranty.

Section 4. Representations and Warranties of Borrower. To induce the Banks and
Administrative Agent to enter into this First Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:

4.1 Reaffirm Existing Representations and Warranties. Each representation and
warranty of Borrower contained in the Credit Agreement and the other Loan Papers
is true and correct on the date hereof and will be true and correct after giving
effect to the amendments set forth in Section 1 hereof.

4.2 Due Authorization; No Conflict. The execution, delivery and performance by
Borrower of this First Amendment are within Borrower’s corporate powers, have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any Material
Agreement binding upon Borrower or any other Credit Party, or result in the
creation or imposition of any Lien upon any of the assets of Borrower or any
other Credit Party except Permitted Encumbrances.

4.3 Validity and Enforceability. This First Amendment constitutes the valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as (a) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (b) the availability of
equitable remedies may be limited by equitable principles of general
application.

4.4 No Default. No Default or Event of Default shall have occurred which is
continuing.

 

3



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

5.1 Reaffirmation of Loan Papers. Any and all of the terms and provisions of the
Credit Agreement and the Loan Papers shall, except as amended and modified
hereby, remain in full force and effect. The amendments contemplated hereby
shall not limit or impair any Liens securing the Obligations, each of which are
hereby ratified, affirmed and extended to secure the Obligations as they may be
increased pursuant hereto.

5.2 Parties in Interest. All of the terms and provisions of this First Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.3 Legal Expenses. Borrower hereby agrees to pay on demand all reasonable fees
and expenses of counsel to Administrative Agent incurred by Administrative Agent
in connection with the preparation, negotiation and execution of this First
Amendment and all related documents.

5.4 Counterparts. This First Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this First Amendment until Borrower and all Banks have executed a
counterpart. Facsimiles or other electronic transmissions (e.g., pdf) shall be
effective as originals.

5.5 Complete Agreement. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

5.6 Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.

5.7 Governing Law. This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, other than conflict of laws
rules thereof.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

[Signature Pages to Follow]

 

4



--------------------------------------------------------------------------------

BORROWER:

GEOMET, INC.,

a Delaware corporation

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Chief Financial Officer

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/BANK:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Jeffrey H. Rathkamp

  Jeffrey H. Rathkamp,   Managing Director

BANK OF AMERICA, N.A.,

as a Bank

By:  

/s/ Jeffrey H. Rathkamp

  Jeffrey H. Rathkamp,   Managing Director

 

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANKS: BNP PARIBAS By:  

/s/ Edward Pak

Name:  

Edward Pak

Title:  

Director

By:  

/s/ Juan Carlos Sandoval

Name:  

Juan Carlos Sandoval

Title:  

Director

 

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

BANK OF SCOTLAND By:  

/s/ Julia R. Franklin

Name:  

Julia R. Franklin

Title:  

Assistant Vice President

 

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Heather W. Kiely

Name:  

Heather W. Kiely

Title:  

Vice President

 

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

STERLING BANK By:  

/s/ Allen Brown

Name:  

Allen Brown

Title:  

EVP-Specialized Banking and Investments

 

[Signature Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.



--------------------------------------------------------------------------------

The undersigned (i) consents and agrees to this First Amendment, and (ii) agrees
that the Loan Papers to which it is a party (including, without limitation, the
Facility Guaranty dated as of June 3, 2010) shall remain in full force and
effect and shall continue to be the legal, valid and binding obligation of the
undersigned, enforceable against it in accordance with its terms.

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

GEOMET GATHERING COMPANY, LLC,

an Alabama limited liability company

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Chief Financial Officer

GEOMET OPERATING COMPANY, INC.,

an Alabama corporation

By:  

/s/ William C. Rankin

Name:  

William C. Rankin

Title:  

Chief Financial Officer

 

[Consent Page]

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

GEOMET, INC.